Citation Nr: 0610215	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 30 percent disabling. 

2.  Entitlement to an increased initial rating for diabetes 
mellitus, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for post-operative residuals of an injury to 
the right knee and an increased initial rating for diabetes 
mellitus. 


FINDINGS OF FACT

1.  The veteran has degenerative arthritis of the right knee, 
confirmed by X-ray.  Right knee flexion is to 80 degrees with 
pain at the limit of motion; extension is to zero degrees.  
There is marked subpatellar crepitation and joint-line 
tenderness with no effusion, ankylosis, or current 
subluxation or lateral instability. 

2.  The veteran's service-connected diabetes mellitus 
requires the use of insulin, oral hypoglycemic agent, and 
restricted diet, but does not require regulation of 
activities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5257, 5260, 5261 (2005). 

2.  The criteria for an increased initial rating for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119 Diagnostic Code (DC) 7913 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002; a rating 
decision in March 2003; a statement of the case in March 
2004; and supplemental statements of the case in January 2005 
and August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence and notified the appellant of any evidence that 
could not be obtained.   The appellant has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
has also obtained several a medical examinations.  VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Right Knee Disability

The veteran has a service-connected disability for the post-
operative residual conditions of a right knee injury, rated 
as 30 percent disabling since January 1968.  In addition, he 
has a service-connected disability for degenerative joint 
disease of the right knee, rated as 10 percent disabling 
since August 2002.  He seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Under 38 C.F.R. § 4.71a, DCs 5003 and 5010, degenerative or 
traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A 0 percent rating is warranted when flexion is limited to 60 
degrees.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A zero percent rating is warranted when 
extension is limited to
5 degrees.  A 10 percent rating is warranted when extension 
is limited to 
10 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  38 C.F.R. § 4.71a,
DC 5257.  Ankylosis of the knee is not indicated in this 
case; thus, those particular criteria do not apply here.  38 
C.F.R. § 4.71a, DC 5256.

When evaluating joints on the basis of limited motion, the VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should be made by an examiner and should be 
portrayed in terms of the additional loss in range of motion 
due to these factors, including with repeated use and during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

The veteran underwent a VA examination in June 2004.  After 
referring to an April 2004 X-ray, the examiner diagnosed 
severe degenerative joint disease in the veteran's right 
knee.  On that occasion, the veteran denied any pain in that 
knee and used no supportive device.  The examiner measured 
flexion as 95 degrees with very gross, rough crepitation, but 
no laxity or instability.  Treatment notes from March 2004 
and July 2004, showed the veteran had complained of knee pain 
and received medication.  In April 2005, a VA examiner noted 
that the veteran complained of daily knee pain, but with no 
excessive fatigability or flare-ups from repetitive motion.  
He used no supportive devices.  The examiner measured flexion 
as 80 degrees, limited by pain, and zero degrees extension.  
He also noted marked crepitation and joint tenderness but no 
effusion, subluxation, instability, or ankylosis. 

The Board concludes that the veteran's right knee disability 
is not compensable based on a limited range of motion under 
38 C.F.R. § 4.71a DCs 5260 and 5261 because the veteran's 
measured flexion is greater than 60 degrees and extension is 
less than 5 degrees.  However, the veteran has been diagnosed 
with degenerative arthritis with painful motion.  Thus a 10 
percent rating would be warranted under 38 C.F.R. § 4.71a, DC 
5003.  Since not more than one major joint is affected, a 
higher rating is not warranted.  Moreover, the lateral 
instability noted on VA examinations in September 1968 was 
not noted in examinations in March 1973, August 2004, or 
April 2005.  Nevertheless, the veteran has held a 30 percent 
rating for service-connected post-operative residuals of a 
right knee injury for greater than 20 years.  Therefore, that 
rating is protected and cannot be reduced.  38 C.F.R. 
§ 3.951(b) (2005).  

The Board considered the veteran's complaints of daily pain 
but also noted the absence of fatigability, flare-ups, or the 
need for supportive devices.  Referral for consideration of 
an extraschedular rating was considered under 38 C.F.R. 
§ 3.321(b) (2005).  However, the evidence did not show that 
this disability was exceptional or unusual with a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the regular 
schedular standards.  The Board also notes that the veteran 
has been receiving compensation for individual 
unemployability based on multiple disabilities since February 
2004. 

The weight of the credible evidence demonstrates that the 
veteran's post-operative residuals of a right knee injury 
warrant no more than the 30 percent rating that has been in 
effect since the effective date of service connection. The 
weight of evidence also demonstrates that the veteran's 
degenerative arthritis of the right knee warrants no more 
than a 10 percent rating.  However, in this case the 
veteran's protected 30 percent rating will remain in effect.  
As the preponderance of the evidence is against the claim for 
increase, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Diabetes Mellitus

In March 2003, the RO granted service connection for diabetes 
mellitus, rated as 
20 percent disabling.  The veteran seeks a higher initial 
rating.  Since the veteran timely appealed the rating 
initially assigned for his disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

A disability rating of 20 percent is warranted when treatment 
for diabetes mellitus requires insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  A disability 
rating of 40 percent is warranted when treatment for the 
disease requires insulin, restricted diet, and regulation of 
activities.  A disability rating of 
60 percent is warranted when treatment for the disease 
requires insulin, restricted diet, regulation of activities 
and the patient experiences episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  38 C.F.R. § 4.119 Diagnostic Code (DC) 
7913 (2005).

The veteran was diagnosed with diabetes mellitus in July 1990 
after being hospitalized at a private facility for severe 
dehydration later diagnosed as an episode of ketoacidosis.  
He immediately began treatment with insulin to control the 
disease.  Private treatment records showed prescriptions for 
insulin on several occasions in 2002.  VA examiners in June 
2004 and August 2004 noted the addition of oral hypoglycemic 
medication to his regimen and that his disease was still 
controlled.  There is no indication in any record that the 
veteran was advised to regulate his activities other than to 
exercise to lose weight.  There is no evidence of any further 
episodes of ketoacidosis, after July 1990, or hypoglycemic 
reactions requiring hospitalization or twice per month visits 
to a diabetic care provider. 

The Board concludes that the veteran's diabetes mellitus 
warrants a rating of 
20 percent because his condition is controlled with insulin, 
a hypoglycemic agent, and restricted diet.  A higher rating 
is not warranted since he has not been advised to regulate 
his activities and there have been no episodes of 
ketoacidosis or hypoglycemic reactions since 1990.  Under DC 
7913, "regulation of activities" is described as 
"avoidance of strenuous occupational and recreational 
activities."  In this case, the veteran was advised to 
exercise as part of the regimen to control his disease.  
However, exercise is not within the meaning of regulated 
activities.  There is no evidence otherwise of any mandatory 
avoidance of strenuous occupational and recreational 
activities (i.e., regulation of activities) as required under 
DC 7913.  38 C.F.R. § 4.119.  

Referral for consideration of an extraschedular rating was 
considered under 38 C.F.R. § 3.321(b) (2005).  However, the 
evidence did not show that this disability was exceptional or 
unusual with a marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the regular schedular standards.  The Board also notes that 
the veteran receives separate compensation for hypertensive 
cardiovascular disease, bilateral lower extremity 
atherosclerotic peripheral arterial disease, and bilateral 
peripheral neuropathy, all secondary to diabetes mellitus, as 
well as compensation for individual unemployability.  

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of diabetes mellitus warrant no 
more than the 20 percent rating that has been in effect at 
all times since the effective date of service connection.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating for a right knee 
disability is denied. 

Entitlement to an increased initial rating for diabetes 
mellitus is denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


